DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 9-10 and new claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (WO 2017- 141885, cited in IDS, cited herein with identical US 20190032238) in view of Yamada et al (US 20070134484), both cited in the previous Office Action, necessitated by Amendment 
Koji teaches an electrodeposition dispersion comprising: a polyamide-imide resin,  a polar solvent, water, a poor solvent and a base, where the film obtained by fusing fine polyamide-imide particles (see claim 1 and 0012).
Koji discloses that  a weight-average molecular weight of the polyamide-imide is s 10x10^4 to 30x10^4 or a number-average molecular weight of the polyamide-imide is 2x10^4 to 5x10^4 {see claim 1, meeting the limitations of new claim 21),
Koji discloses that polyamide -imide is formed from trimellitic anhydride (TMA and 4,4’- diphenylmethane diisocyanate in N-methyl-2-pyrrolidone (NMP), (see Example 1 at 0038).
Regarding claim 10, Koji teaches  a preparation of electrodeposition coating by applying a dispersion above onto a conductive surface with following heat-treatment of the composition  (see 0032).
Koji fails to leach a modification of PAE with diol. 
Yamada teaches a polyamide-imide, formed from 7 mol of trimellitic anhydride (TMA), 0.5 mol of 1,5- naphthalene diisocyanate, 6.49 mol of 4.4-diphenylmethane diisocyanate in N-methy-2-pyrrolidone (NMP) with following modification of isocyanate ends with polyethylene glycol (see Example 1 at 0052- 0053). 
Regarding claims 22-25, Yamada discloses that 4,4-diphenyimethane diisocyanate can be used alone or in a mixture of other diisocyanates (see 0014) and such diols as ethylene glycol, propylene glycol, tetramethylene glycol, neopentyl glycol and 1,5-hexanediol can be used instead of polyethylene glycol in the modification step (see 0019). 
Yamada discloses that pyromellitic anhydride, benzophenone tetracarboxylic anhydride and biphenyltetracarboxylic anhydride can be used instead or together with diisocyanates (see claim 10).
 Yamada teaches that the polyamide-imide possesses excellent insulation properties (see 0004).
 Therefore, it would have been obvious to a person of ordinary skills in the art to use PAI with Yamada’s structure since it allows to obtain a thin film with excellent insulation properties.
Response to Arguments

3.	Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
Applicant submits that despite the fact that Yamada et al (US 20070134484) discloses all components of the claimed composition, the reference fails to teach a dispersion.
As a result, rejection under 35 USC 102(a)(1) over Yamada is withdrawn. Such dispersion is disclosed by Koji et al (WO 2017- 141885), cited in the previous Office Action.
Note that Double Patenting rejection is withdrawn in view of Terminal Disclaimers  filed on 10/31/2022.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765